                                                                 Case 2:20-bk-21022-BR   Doc 338 Filed 05/12/21 Entered 05/12/21 09:20:51             Desc
                                                                                           Main Document Page 1 of 2



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296                 FILED & ENTERED
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com                                    MAY 12 2021
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626                           CLERK U.S. BANKRUPTCY COURT
                                                                     Telephone: 714 445-1000                                Central District of California
                                                                                                                            BY fortier    DEPUTY CLERK
                                                                   6 Facsimile: 714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      ORDER GRANTING MOTION TO
                                                                  14                                            DESIGNATE CHRIS KAMON TO
                                                                                                                APPEAR OR ACT ON BEHALF OF THE
                                                                  15                                            DEBTOR AND COMPEL ATTENDANCE
                                                                                                                AT THE § 341(a) MEETING OF
                                                                  16                                            CREDITORS PURSUANT TO FEDERAL
                                                                                                                RULE OF BANKRUPTCY PROCEDURE
                                                                  17                                            9001(5)

                                                                  18                                             Date:    May 4, 2021
                                                                                                                 Time:    10:00 a.m.
                                                                  19                                             Ctrm.:   1668 via ZoomGov
                                                                                                                          255 E. Temple Street
                                                                  20                                                      Los Angeles, CA 90012

                                                                  21                                             Web Address:   https://cacb.zoomgov.com
                                                                                                                 Meeting ID:    160 161 8850
                                                                  22                                             Password:      123456
                                                                                                                 Telephone:     (669) 254-5252 (San Jose)
                                                                  23                                                            (646) 828-7666 (New York)

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                       2866862.1                                 1                                           ORDER
                                                                 Case 2:20-bk-21022-BR      Doc 338 Filed 05/12/21 Entered 05/12/21 09:20:51         Desc
                                                                                              Main Document Page 2 of 2



                                                                   1           On May 4, 2021 at 10:00 a.m., the above-captioned Court held a hearing on the

                                                                   2 Motion to Designate Chris Kamon to Appear or Act on Behalf of the Debtor and Compel

                                                                   3 Attendance at the § 341(a) Meeting of Creditors Pursuant to Federal Rule of Bankruptcy

                                                                   4 Procedure 9001(5) [Docket No. 269] (the "Motion") filed by Elissa D. Miller, in her

                                                                   5 capacity as Chapter 7 Trustee for the bankruptcy estate of Girardi Keese (the "Debtor").

                                                                   6 Appearances were as noted as on the Court's record. Having considered the Motion and

                                                                   7 the pleadings and declarations filed in support thereof and opposition thereto, and the

                                                                   8 statements and arguments of counsel on the record at the hearing on the Motion, finding

                                                                   9 that notice and service of the Motion were proper, and finding good cause for the relief

                                                                  10 requested in the Motion,

                                                                  11           IT IS HEREBY ORDERED that:
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12           1.    The Motion is granted;
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           2.    Christopher Kamon is designated to appear and act on behalf of the Debtor

                                                                  14 pursuant to Federal Rule of Bankruptcy Procedure 9001(5); and

                                                                  15           3.    Christopher Kamon shall appear at the Debtor's § 341(a) meeting of

                                                                  16 creditors set for May 18, 2021 at 9:00 a.m., and any continued § 341(a) meetings of

                                                                  17 creditors.

                                                                  18                                                   ###
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24 Date: May 12, 2021

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                       2866862.1                                   2                                       ORDER
